Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5648008 A to Barritt et al. (“Barritt”) in view of US 20090289056 A1 to Suenaga et al. (“Suenaga”).
Barritt discloses:
Regarding claim 1:
obtaining a target heating power (e.g., target heating power is broadly claimed such that any power can be a target heating power) (e.g., any of the powers in Fig. 3A-3I, 4A-4B, 6A-6H, and 8A-8D and col 13-14, 16-17, 19-20) of an electromagnetic heating system (e.g., system 10) (e.g., Fig. 1, 2, 3A-3I, 5, 7 and 10A-C and col 9-10); 
determining whether the target heating power is less than a preset power (e.g., preset power is broadly claimed such that any power can be preset power) (e.g., Fig. 3A-3I, 4A-4B, 6A-6H, and 8A-8D and col 13-14, 16-17, 19-20 show measured power levels which are less than a broadly recited and unspecified “preset” power); and 
when the target heating power is less than the preset power, controlling, in each control period, a resonance circuit (e.g., system 10 is a circuit as seen in Fig. 2) of the electromagnetic heating system (e.g., Fig. 1, 2, 5, 7 and 10A-C and col 9-10) to enter into a discharging stage, a heating stage, and a stop stage successively (e.g., successive stages seen in Fig. 3A-3I, 4A-4B, 6A-6H, and 8A-8D), 

    PNG
    media_image1.png
    376
    542
    media_image1.png
    Greyscale

wherein in the discharge state, a power switch transistor (e.g., transistor 44) of the resonance circuit is driven by a first driving voltage (e.g., first driving voltage is broadly claimed such that any voltage can be the first driving voltage) to function in an amplification state (e.g., Fig. 3F, wherein the discharging stage is labeled in Annotated Fig. 3F above), wherein in the discharging stage the first driving voltage has M pulse signals each with an amplitude of the first driving voltage (e.g., Fig. 3A-3I, 4A-4B, 6A-6H, and 8A-8D and col 13-14, 16-17, 19-20);
wherein in the heating stage, the power switch transistor is driven by the first driving voltage to switch on for a preset period, then driven by a second driving voltage to function in a saturation state (e.g., Fig. 3F, wherein the heating stage is labeled in Annotated Fig. 3F above) (e.g., Fig. 3A-3I, 4A-4B, 6A-6H, and 8A-8D and col 13-14, 16-17, 19-20, which show and disclose transistor 44 being switched on and wherein “saturation state” is interpreted as the transistor being switched on per page 7, ln 8-15 of the specification of the original disclosure); 

wherein the first driving voltage is smaller than the second driving voltage (e.g., Fig. 3A-3I, 4A-4B, 6A-6H, and 8A-8D and col 13-14, 16-17, 19-20, including Annotated Fig. 3F above); and
Regarding claim 3: 
detecting a zero crossing point of an alternating current (e.g., a zero crossing detector for generating zero crossing reference signals of the AC powerline) provided to the electromagnetic heating system (e.g., Fig. 2, 3A-3I, 4A-4B, 6A-6H, 8A-8D, 9A-9E and col 5, ln 1-25, col 6, ln 50-67, col 7, ln 1-45, col 10-11, 13-14, 16-17, 19-20); and 
in each control period, controlling the resonance circuit to enter into the heating stage and the stop stage according to the zero crossing point (e.g., Fig. 2, 3A-3I, 4A-4B, 6A-6H, 8A-8D, 9A-9E and col 5, ln 1-25, col 6, ln 50-67, col 7, ln 1-45, col 10-11, 13-14, 16-17, 19-20).
Barritt does not explicitly disclose pulse widths of the M pulse signals increase successively, and a difference between pulse widths of two adjacent pulse signals is less than or equal to a preset width threshold, where M is larger than or equal to 5 and M is a positive integer (as recited in claim 7).  Also, to the extent that it may be argued that Barritt does not explicitly disclose determining whether the target heating power is less than a preset power (as recited in claim 1), Suenaga discloses:
Regarding claim 1:
obtaining a target heating power (e.g., as noted above, target heating power is broadly claimed such that any power can be a target heating power) of an electromagnetic heating system (e.g., FIG. 1 is a block diagram to describe a high-frequency heating unit according to a first embodiment of the invention) (e.g., Fig. 1-13(b) and para 139-152, 160-162, 164, 169, 175-188, 196-199, wherein circuit 10 
determining whether the target heating power is less than a preset power (e.g., as noted above, preset power is broadly claimed such that any power can be preset power) (e.g., Fig. 3(a)-7 and 10-13 and para 139-152, 160-162, 164, 169, 175-188, 196-199, wherein comparison circuit 74 makes a comparison between the signal and a signal from an output setting section 75 for outputting an output setting signal corresponding to heating output setting); and 
when the target heating power is less than the preset power, controlling, in each control period, a resonance circuit (e.g., resonance circuit 36) of the electromagnetic heating system to enter into a discharging stage, a heating stage, and a stop stage successively (e.g., stages seen in Fig. 5 and 12), 
wherein in the discharge state, a power switch transistor (e.g., switching transistor 39) of the resonance circuit is driven by a first driving voltage function in an amplification state, wherein in the discharging stage the first driving voltage has M pulse signals each with an amplitude of the first driving voltage (e.g., Fig. 1-13(b) and para 139-152, 160-162, 164, 169, 175-188, 196-199, wherein Fig. 5 and 12 show first, second and third stages with respective voltages, including stages of voltage increasing corresponding to an amplification state with a first voltage and stages of decreasing voltage as well as an on/off signal wherein the off signal corresponds to a stop stage);
wherein in the heating stage, the power switch transistor is driven by the first driving voltage to switch on for a preset period, then driven by a second driving voltage to function in a saturation state (e.g., Fig. 1-13(b) and para 139-152, 160-162, 164, 169, 175-188, 196-199, wherein Fig. 5 and 12 show first, second and third stages with respective voltages, including stages of voltage increasing corresponding to an amplification state with a first voltage and stages of decreasing voltage as well as an on/off signal wherein the off signal corresponds to a stop stage); 

wherein the first driving voltage is smaller than the second driving voltage (e.g., Fig. 1-13(b) and para 139-152, 160-162, 164, 169, 175-188, 196-199, wherein Fig. 5 and 12 show first, second and third stages with respective voltages, wherein Fig. 5 and 12 show first, second and third stages with respective voltages, including stages of voltage increasing corresponding to an amplification state with a first voltage and stages of decreasing voltage as well as an on/off signal wherein the off signal corresponds to a stop stage);
Regarding claim 3: 
detecting a zero crossing point of an alternating current provided to the electromagnetic heating system (e.g., Fig. 1-13(b) and para 139-152, 160-162, 164, 169, 175-188, 196-199); and 
in each control period, controlling the resonance circuit to enter into the heating stage and the stop stage according to the zero crossing point (e.g., Fig. 1-13(b) and para 139-152, 160-162, 164, 169, 175-188, 196-199); and
Regarding claim 7: pulse widths of the M pulse signals increase successively, and a difference between pulse widths of two adjacent pulse signals is less than or equal to a preset width threshold, where M is larger than or equal to 5 and M is a positive integer (e.g., Fig. 1-13(b) and para 139-152, 160-162, 164, 169, 175-188, 196-199, wherein (a5) in Fig. 5(a) and 12(a) shows pulse widths of the M pulse signals increase successively, for example from 90-180indicated on (a6) and a difference between pulse widths of two adjacent pulse signals is less than or equal to a preset width threshold, where M is larger 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Barritt as suggested and taught by Suenaga in order to simplify the configuration of a power control unit capable of improving running efficiency.



Claims 4, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barritt in view of Suenaga and further in view of US 5111014 A to Tanaka et al. (“Tanaka”).
Barritt in view of Suenaga discloses substantially all of the features of the claimed invention as set forth above.
Barritt in view of Suenaga does not explicitly disclose the first driving voltage is between 5V and 14.5V, and the second driving voltage is greater than or equal to 15V (as recited in claim 4).
However, Tanaka discloses:
Regarding claim 4: the first driving voltage is between 5V and 14.5V (e.g., Fig. 4A, 4B, 6A, 6B, 8B and col 2-3 and 7-8), and the second driving voltage is greater than or equal to 15V (e.g., Fig. 4A, 4B, 6A, 6B, 8B and col 2-3 and 7-8);
Regarding claim 5: the preset period is between 0.5 s and 5 µs (e.g., Fig. 8A and col 7-8); and
Regarding claim 8: the preset width threshold is less than or equal to 2 µs, a pulse width of a first pulse signal is less than or equal to 2 µs (e.g., Fig. 8A and col 7-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Barritt in view of Suenaga as suggested and taught by Tanaka in order to provide an electromagnetic cooking apparatus capable of uniformly heating the food even under low power consumption, and also capable of quickly detecting various sorts of heating loads.
Response to Amendment
The amendment of 08/20/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections.  
The remarks then address the prior art rejections.  The remarks note the rejections and amendments to claim 1. The remarks then describe and reproduce portions of the previous rejection. The remarks then state that Applicant disagrees with the supposed disclosure by Barritt and Suenaga as characterized by the Office Action shown above.
The remarks state that, at the relied-upon sections Fig. 3F, in relevance to claim 1, Barritt at best describes that: the voltage across power inverter switching transistor 44 from collector to ground during the "pan check" period and after application of the "break" signal generated by microprocessor 54 to stop power inverter circuit 12 and reproduce Fig. 3F. The remarks then state that claim 1 recites: in the discharging stage the first driving voltage has M pulse signals each with an amplitude of the first driving voltage and that a motivation for such operations as recited in claim 1 can be found in paragraph 0007 of the specification. The remarks assert that the relied-upon method in Barritt simply cannot be understood as the above claimed features as recited in claim 1. The remarks continue, stating that Barritt does not contemplate in the discharging stage the first driving voltage has M pulse signals each In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not limit any of the claimed voltages to being the same or constant during any of the stages and the first driving voltage is broadly claimed such that any voltage can be the first driving voltage, including that seen in Annotated Fig. 3F above. 
It is noted that limiting the claimed voltages to being the same or constant during the claimed stages recited in claim 1 could potentially distinguish from the rejection set forth above.
The remarks next address the secondary reference, Suenaga. The remarks assert that Suenaga at best describes that waveforms provided according to the first embodiment of the invention; (a) shows the case where input current is large and (b) shows the case where input current is small, with Fig. 5 and 12 of Suenaga reproduced in the remarks.
The remarks explain that claim 1 recites: in the discharging stage the first driving voltage has M pulse signals each with an amplitude of the first driving voltage; wherein in the heating stage, the power switch transistor is driven by the first driving voltage to switch on for a preset period, then driven by a second driving voltage to function in a saturation state; wherein the first driving voltage is smaller than the second driving voltage and that a motivation for such operations as recited in claim 1 can be found In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not limit any of the claimed voltages to being the same or constant during any of the stages and the first driving voltage is broadly claimed such that any voltage can be the first driving voltage, including that seen in Annotated Fig. 3F above. 
As noted above, limiting the claimed voltages to being the same or constant during the claimed stages recited in claim 1 could potentially distinguish from the rejection set forth above.
The remarks also state that the other cited reference, Tanaka, does not appear to cure the aforementioned deficiencies of Barritt and Suenaga and that the proposed combination of Tanaka, Barritt and Suenaga does not teach or suggest each and every feature of claim 1, and claim 1 is allowable. The remarks conclude that that Tanaka, Barritt and Suenaga cannot be understood as teaching the features as recited in claim 1 and identified above and the cited references do not teach all of the features recited in claim 1, and thus claim 1 is allowable in view of these references. The remarks also posit that, for other pending claims depending from claim 1, by virtue of their dependencies and as well as the individual features they recite, these claims are also allowable. However, Barritt and Suenaga 
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 19, 2021